Case 3:15-cv-08451-MAS-TJB Document 48 Filed 04/04/19 Page 1 of 3 PagelD: 373

Sills Cummis & Gross

A Professional Corporation

The Legal Center
One Riverfront Plaza
Newark, New Jersey 07102
Tel: (973) 643-7000
Fax (973) 643-6500
101 Park Avenue
28% Floor
New York, NY 10178
Tel: (212) 643-7000
Fax: (212) 643-6500
David L. Cook

Member
Admitted In NJ, NY 600 College Road East
Direct Dial: 973-643-5695 Princeton, NJ 08540

‘Tel: (609) 227-4600

Email: dcook@sillscummis.com Fax: (609) 227-4646

March 28, 2019

Via Email: tjb orders@njd.uscourts.gov

Honorable Tonianne Bongiovanni, U.S.M.J.

United States District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse

402 East State Street

Trenton, New Jersey 08608

Re: — Joint Case Status Report
USI International, Inc. v. Festo Didactic Inc., No. 3:15-cv-08451

Dear Judge Bongiovanni:

Pursuant to Your Honor’s text order entered on February 27, 2019, plaintiff USI
International, Inc. “USI” or “Plaintiff’) and defendant Festo Didactic Inc. (“Festo” or
Defendant”) jointly submit this status report in the above-referenced case.

This case is a breach of contract and fraud action relating to the sale of Defendant’s
electronic military equipment to the United States government for delivery to the Military
Technical College of Oman (“MTC”). Plaintiff alleges that Defendant provided its net prices to
USI to prepare and provide the offer to the MTC and is obligated to pay USI the difference
between the contract price and Festo’s net price for the equipment in exchange for Plaintiffs
enabling the sale. On October 10, 2014, the deal that Plaintiff allegedly originated closed, and
Defendant was awarded an approximately $11.1 million contract to sell the equipment.
Defendant to date has not paid Plaintiff any compensation for this contract. Plaintiff therefore
commenced this action asserting claims for breach of contract, fraud and unjust enrichment.
Defendant denies the allegations.

 
Case 3:15-cv-08451-MAS-TJB Document 48 Filed 04/04/19 Page 2 of 3 PagelD: 374

Sills Cummis & Gross

A Professional Corporation

Honorable Tonianne Bongiovanni, U.S.M.J.
March 28, 2019
Page 2

Discovery in this case was stayed pending a motion to dismiss in 2016. Plaintiff
subsequently substituted counsel in this action on February 21, 2018 and filed a First Amended
Complaint (“Complaint”) on June 21, 2018. The parties have been cooperating in diligently
pursuing discovery and have exchanged document productions. Non-party discovery has been
complicated by the need for discovery from the United States military. Freedom of Information
Act (“FOIA”) requests and subpoenas were issued to the Navy by Plaintiffs prior counsel and
the parties recently received the Navy’s final production a few weeks ago on February 19, 2019.
The parties do not anticipate filing any discovery motions in relation to the Navy production.

Plaintiff has attempted to serve deposition subpoenas on the Navy, but the Navy required
that Plaintiff proceed through a formal Touhy request pursuant to 32 CFR 725.7. Plaintiff
submitted that request to the Navy on February 14, 2019. The Navy approved the request on
March 1, 2019 with respect to three of the Navy personnel, and informed us that a fourth
individual is deceased. The Navy indicated that these depositions must take place in Florida and
further advised that these three individuals will likely not be able to be scheduled together given
their active travel schedules. Plaintiff's counsel has requested dates in April and/or early May.
As of March 25", the Navy has informed us that it is working on dates of availability for the
witnesses. A separate Touhy request has been submitted to the United States Army for the
deposition of Lt. Col. Robert Hoffman. The Army has not issued a formal written response but
has informed Plaintiffs counsel that it is in the process of evaluating the request with Lt. Col.
Hoffman.

As Your Honor is aware, Plaintiff is also seeking to depose a former Festo employee,
Jeremy Duggan, who left Festo during the pendency of this case in December 2017 and currently
lives in Ontario, Canada. The Court granted Plaintiffs motion for a letter rogatory to compel
Mr. Duggan’s deposition through the Canadian courts. Mr. Duggan has been served with notice
of the letter rogatory proceeding through Plaintiff's Canadian counsel. Canadian counsel has
advised that there is a hearing date scheduled for June 18, 2019 for the letter rogatory in Canada.
Canadian counsel is attempting to expedite the process if possible. Given the integral role of Mr.
Duggan and the military witnesses, the parties both agreed that these non-party depositions
should proceed prior to depositions of the parties.

Plaintiff has served notices to depose current Festo employees and Festo has indicated
that it intends to take depositions of USI witnesses. Some of these witnesses reside abroad.
Counsel have agreed to cooperate to work out dates for these depositions, which will be taken
after the non-party depositions are completed. Pursuant to this Court’s prior Scheduling Order,
the parties are each limited to eight fact witness depositions. The parties have not identified
experts so there will not be any need for expert discovery after fact discovery is completed.

 
Case 3:15-cv-08451-MAS-TJB Document 48 Filed 04/04/19 Page 3 of 3 PagelD: 375

Sills Cummis & Gross

A Professional Corporation

Honorable Tonianne Bongiovanni, U.S.M.J.
March 28, 2019
Page 3

The parties appreciate the Court’s assistance with this matter.

Respectfully submitted,

nent Se getters /s/ Gregory F. Hauser
David L. Cook Gregory F. Hauser
Sills Cummis & Gross P.C. Wuersch & Gering LLP
Counsel to Plaintiff USI Counsel to Defendant Festo

/s/ Helen A. Nau

Helen A. Nau
Krovatin Klingeman LLC
Counsel to Defendant Festo

 
